DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 3, 6-8, 10, 13-15, 17, 20 are ALLOWED.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jonathan Solomon on August 26, 2022.

The application has been amended as follows: 
1.	(Previously Presented) A computer-implemented method for determining estimates of cost allocations, comprising:
	consolidating, using a machine learning system, historical transactions for different time periods into estimated sender-receiver totals for costs transmitted by senders to receivers in an organization, the consolidating including weighting the historical transactions from different time periods using different weights that are assigned based on a recency of the time periods;
	converting the historical transactions for multiple respective time periods into different vectors in different respective network graphs, each node in a respective network graph corresponding to a cost center that is at least one of a sender or a receiver, and each vector in the respective network graph corresponding to a cost allocated from the sender to the receiver of the cost during a respective time period;
	determining, by the machine learning system, from the vectors and the estimated sender-receiver totals of a given sender and for each receiver of the transactions from the given sender, a sender-receiver percentages matrix including, for each sender, estimated sender-receiver percentages; and
	for a given time period:
		determining current actual costs for each sender to receivers; and
		determining estimated cost allocations for each receiver in the organization based on a function of the current actual costs for each sender and using the sender-receiver percentages matrix by multiplying estimated respective sender-receiver percentages by corresponding actual costs for a given sender and receiver; and
	providing, for presentation to a user, a report that includes the estimated cost allocations.


2.	(Cancelled) 

3.	(Original) The computer-implemented method of Claim 1, further comprising:
	determining an accuracy of a given estimated cost allocation based at least in part on outlier information, including new and removed cost centers; and
	providing, with the report, the accuracy associated with the given estimated cost allocation.

4-5.	(Cancelled) 

6.	(Currently Amended)	The method of Claim 1, wherein weights used for the weighted transactions are assigned based on cyclical periods that are similar to the given time period.

7.	(Original) The computer-implemented method of Claim 1, wherein consolidating transactions into the estimated sender-receiver totals optionally excludes reversals.
8.	(Previously Presented) A system comprising: 
	memory storing tables storing cases associating problems and solutions, and metadata identifying the use of the cases over time; and
	a server performing operations comprising:
		consolidating, using a machine learning system, historical transactions for different time periods into estimated sender-receiver totals for costs transmitted by senders to receivers in an organization, the consolidating including weighting the historical transactions from different time periods using different weights that are assigned based on a recency of the time periods;
		converting the historical transactions for multiple respective time periods into different vectors in different respective network graphs, each node in a respective network graph corresponding to a cost center that is at least one of a sender or a receiver, and each vector in the respective network graph corresponding to a cost allocated from the sender to the receiver of the cost during a respective time period;
		determining, by the machine learning system, from the vectors and the estimated sender-receiver totals of a given sender and for each receiver of the transactions from the given sender, a sender-receiver percentages matrix including, for each sender, estimated sender-receiver percentages; and
		for a given time period:
			determining current actual costs for each sender to receivers; and
			determining estimated cost allocations for each receiver in the organization based on a function of the current actual costs for each sender and using the sender-receiver percentages matrix by multiplying estimated respective sender-receiver percentages by corresponding actual costs for a given sender and receiver; and
		providing, for presentation to a user, a report that includes the estimated cost allocations.

9.	(Cancelled)

10.	(Original) The system of Claim 8, the operations further comprising:
	determining an accuracy of a given estimated cost allocation based at least in part on outlier information, including new and removed cost centers; and
	providing, with the report, the accuracy associated with the given estimated cost allocation.

11-12.	(Cancelled)

13.	(Currently Amended)	The system of Claim [[11]] 8, wherein weights used for the weighted transactions are assigned based on cyclical periods that are similar to the given time period.

14.	(Original) The system of Claim 8, wherein consolidating transactions into the estimated sender-receiver totals optionally excludes reversals.
15.	 (Previously Presented) A non-transitory computer-readable media encoded with a computer program, the computer program comprising instructions that when executed by one or more computers cause the one or more computers to perform operations comprising:
	consolidating, using a machine learning system, historical transactions for different time periods into estimated sender-receiver totals for costs transmitted by senders to receivers in an organization, the consolidating including weighting the historical transactions from different time periods using different weights that are assigned based on a recency of the time periods;
	converting the historical transactions for multiple respective time periods into different vectors in different respective network graphs, each node in a respective network graph corresponding to a cost center that is at least one of a sender or a receiver, and each vector in the respective network graph corresponding to a cost allocated from the sender to the receiver of the cost during a respective time period;
	determining, by the machine learning system, from the vectors and the estimated sender-receiver totals of a given sender and for each receiver of the transactions from the given sender, a sender-receiver percentages matrix including, for each sender, estimated sender-receiver percentages; and
	for a given time period:
		determining current actual costs for each sender to receivers; and
		determining estimated cost allocations for each receiver in the organization based on a function of the current actual costs for each sender and using the sender-receiver percentages matrix by multiplying estimated respective sender-receiver percentages by corresponding actual costs for a given sender and receiver; and
	providing, for presentation to a user, a report that includes the estimated cost allocations.

16.	 (Cancelled)

17.	(Original) The non-transitory computer-readable media of Claim 15, the operations further comprising:
	determining an accuracy of a given estimated cost allocation based at least in part on outlier information, including new and removed cost centers; and
	providing, with the report, the accuracy associated with the given estimated cost allocation.

18-19.	(Cancelled) 

20.	(Previously Presented) The non-transitory computer-readable media of Claim 15, wherein weights used for the weighted transactions are assigned based on cyclical periods that are similar to the given time period.




Examiner’s Statement of Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

The reason for allowance of claims 1, 3, 6-8, 10, 13-15, 17, 20 in the instant application is because the prior arts of record fail to teach the overall combination as claimed. Therefore, it would not have been obvious to one of ordinary skill in the art to modify the prior art to meet the combination above without unequivocal hindsight and one of ordinary skill would have no reason to do so. Exemplary claim 1 recites the following:
a computer-implemented method for determining estimates of cost allocations, comprising: 
consolidating, using a machine learning system, historical transactions for different time periods into estimated sender-receiver totals for costs transmitted by senders to receivers in an organization, the consolidating including weighting the historical transactions from different time periods using different weights that are assigned based on a recency of the time periods; 
converting the historical transactions for multiple respective time periods into different vectors in different respective network graphs, each node in a respective network graph corresponding to a cost center that is at least one of a sender or a receiver, and each vector in the respective network graph corresponding to a cost allocated from the sender to the receiver of the cost during a respective time period; 
determining, by the machine learning system, from the vectors and the estimated sender- receiver totals of a given sender and for each receiver of the transactions from the given sender, a sender-receiver percentages matrix including, for each sender, estimated sender-receiver percentages; and 
for a given time period: 
determining current actual costs for each sender to receivers; and 
determining estimated cost allocations for each receiver in the organization based on a function of the current actual costs for each sender and using the sender-receiver percentages matrix by multiplying estimated respective sender-receiver percentages by corresponding actual costs for a given sender and receiver; and 
providing, for presentation to a user, a report that includes the estimated cost allocations.
(emphasis added to highlight features that distinguish over the prior art).  

As further explained below, the prior art of record, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the Applicant’s claimed invention.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

35 USC 101

Independent claims 1, 8, and 15 are directed to a practical application of using machine learning for estimating cost allocations and using machine learning to save resources.  Thus, the claims have been integrated into a practical application, and the claimed element “applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.”  The claims integrate specific machine learning practices beyond generic recitation of machine learning to determine actual costs and estimated cost allocations.

35 USC 103

US Pat Pub 2017/0206481 “Cheeran” discloses tokenizing a predictive engine on a computer environment comprising a shared pool of configurable computing resources to perform a predictive analysis on data  pipelined into the computer environment, the data received from a plurality of sources and in a plurality of different formats, the predictive engine generating a network level cost information based on the predictive analysis on a dynamic and continuous basis.  However, Cheeran fails to disclose the following limitations:
converting the historical transactions for multiple respective time periods into different vectors in different respective network graphs, each node in a respective network graph corresponding to a cost center that is at least one of a sender or a receiver, and each vector in the respective network graph corresponding to a cost allocated from the sender to the receiver of the cost during a respective time period; 
determining estimated cost allocations for each receiver in the organization based on a function of the current actual costs for each sender and using the sender-receiver percentages matrix by multiplying estimated respective sender-receiver percentages by corresponding actual costs for a given sender and receive.

US Pat Pub 2019/00266690 “Mandeno” teaches determining transport or logistic actions including; receiving a request for transport; receiving availability for a future period of time for a plurality of transport vehicles, obtaining a transport action comprising at least one transport vehicle from the plurality of transport vehicles wherein a characteristic of the transport action such as cost is minimized; confirming availability of a transport vehicle for the transport request; and updating the data relating to future availability of the vehicle.  Mandeno fails to teach the following limitations:
converting the historical transactions for multiple respective time periods into different vectors in different respective network graphs, each node in a respective network graph corresponding to a cost center that is at least one of a sender or a receiver, and each vector in the respective network graph corresponding to a cost allocated from the sender to the receiver of the cost during a respective time period; 
determining estimated cost allocations for each receiver in the organization based on a function of the current actual costs for each sender and using the sender-receiver percentages matrix by multiplying estimated respective sender-receiver percentages by corresponding actual costs for a given sender and receive.

US Pat Pub 2017/0249649 “Garvey” teaches trending patterns within a set of time-series data, a set of one or more groups of data points that are associated with a particular seasonal pattern are generated, a set of pairwise slopes is determined for data point pairs within the set of one or more groups of data points, a representative trend rate for the particular seasonal pattern is determined, and a set of forecasted values is then generated on the representative trend rate for the particular seasonal pattern.  Garvey fails to teach the following limitations:
converting the historical transactions for multiple respective time periods into different vectors in different respective network graphs, each node in a respective network graph corresponding to a cost center that is at least one of a sender or a receiver, and each vector in the respective network graph corresponding to a cost allocated from the sender to the receiver of the cost during a respective time period; 
determining estimated cost allocations for each receiver in the organization based on a function of the current actual costs for each sender and using the sender-receiver percentages matrix by multiplying estimated respective sender-receiver percentages by corresponding actual costs for a given sender and receive.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REVA R MOORE whose telephone number is (571)270-7942. The examiner can normally be reached M-Th: 9:00-6:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REVA R MOORE/Examiner, Art Unit 3687                                                                                                                                                                                                        

/PETER LUDWIG/Primary Examiner, Art Unit 3687